Citation Nr: 1814183	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbosacral disc herniation at L5-S1.

2. Entitlement to an increased rating for left lower extremity radicular pain and weakness associated with lumbosacral disc herniation at L5-S1, rated as noncompensably disabling prior to March 7, 2016, 10 percent disabling from March 7, 2016 to September 8, 2017, and as 20 percent disabling thereafter.

3. Entitlement to a rating in excess of 10 percent for hypertension.

4. Entitlement to service connection for a right shoulder strain.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1975 to December 1978, and from January 1990 to December 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2017, the Board remanded the case to obtain VA examinations to determine the severity of the Veteran's service-connected lumbosacral disc herniation, radiculopathy, and hypertension, as well as a medical nexus opinion regarding his shoulder strain. These were all obtained in September 2017 and associated with the claims file. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In November 2016, the Veteran testified at a video-conference hearing before the undersigned. A transcript of the hearing is of record.

VETERAN'S CONTENTIONS

The Veteran claims that the currently assigned ratings do not accurately reflect the severity of his disabilities. He claims that his back disability prevents him from lifting much more than a plate or a cup; that he has to have his sons do his chores; that he cannot sit for more than ten or fifteen minutes without pain; that he has to walk slowly and carefully or he will trip; that his medication causes him to sleep ten to twelve hours a day; and that his back pain frequently confines him to bed for two to three days at a time. He claims that the radiculopathy caused by his back disability gives him pain in his left leg, which he treats with hot water, a heating pad, a TENS unit, and morphine. He also claims that he is entitled to a higher rating for hypertension because his blood pressure prescription dosage was doubled around 2010.

In addition, the Veteran claims that his current right shoulder condition is related either to his in-service shoulder injuries or to his service-connected back disability. He claims that after service he suffered no other right shoulder injury and had no trouble with his shoulder until it flared up again in 1997 or 1998.


FINDINGS OF FACT

1. The Veteran's lumbosacral disc herniation is currently rated at 40 percent from June 20, 1996. Throughout the claim period, it has been manifested by the following range of motion (ROM) limitations: Limitation of flexion to thirty degrees in September 2006; to seventy degrees in October 2008; to fifty-two in January 2009; to thirty in June 2010; to fifty in August 2011; and to seventy in September 2017. The Veteran's thoracolumbar spine exhibited a combined ROM of 155 degrees in September 2006; of 133 in January 2009; of fifty-five degrees in June 2010; and of 165 in September 2017. At no point did the Veteran receive a diagnosis of ankylosis.

2. The Veteran has a diagnosis of intervertebral disc syndrome (IVDS); however, at no time during the claim period was he prescribed bed rest for acute signs and symptoms of his IVDS.

3. The Veteran first reported tingling and numbness in his left foot at an April 13, 2010 hearing before a VA Decision Review Officer (DRO). 

4. An August 30, 2011 VA examination yielded a diagnosis of left leg radicular pain and weakness. The examiner found that sensation was intact, but that the Veteran's left quadriceps and hip flexor strength was at 4/5, and his extensor halluces longus and anterior tibial strength was at 3/5. A September 2012 VA examination found that the Veteran's symptoms were unchanged. 

5. At a November 29, 2016 Board hearing, the Veteran testified that his symptoms had worsened since the September 2012 examination, and that he experienced numbness on the outside of his foot. At a September 13, 2017 VA examination, the examiner noted absent light touch sensation in left fourth and fifth toes, constant severe pain, hypoactive deep tendon reflexes in the left knee and ankle, and strength at 4/5 throughout the left leg, but no muscle atrophy.

6. The Veteran's hypertension is currently rated at 10 percent, from December 31, 1994. Throughout the claim period, the Veteran's systolic blood pressure has been predominantly less than 160; and his diastolic pressure has been predominantly less than 100.

7. The Veteran's service treatment records indicate that in April 1991 he complained of right shoulder pain for four days and received an assessment of tendonitis, and that in February 1994 he complained again of pain in his right shoulder. The Veteran testified at the November 2016 Board hearing that he experienced no further trouble with his right shoulder until it flared up in 1997 or 1998. VA treatment records indicate that the Veteran experienced shoulder pain and limited ROM in January 2002. 

8. Following a March 2003 VA examination, the examiner opined that it was less likely than not that the Veteran's right shoulder pain was secondary to his service-connected back disability. The examiner reasoned that an X-ray of the shoulder was "suggestive of old injury and strain at the coracoclavicular ligament." VA treatment records indicate that the Veteran hurt his right shoulder in a fall in December 2009, and that in April 2010 he was still recovering from this injury. 

9. A September 2012 VA examination and opinion made an assessment of right rotator cuff tear, and found that this condition was less likely than not related to the Veteran's in-service shoulder injuries. The examiner reasoned that there was no evidence of ongoing shoulder pain between the Veteran's service to the present, and that the Veteran had injured his right shoulder more recently, in the December 2009 fall. 

10. In a September 2017 VA examination and opinion, the examiner recorded diagnoses of rotator cuff tear, subacromial/subdeltoid bursitis, glenohumeral joint osteoarthritis, and acromioclavicular joint arthritis. The examiner opined that it was less likely than not that any of these conditions were related to the Veteran's in-service injuries, or were caused or aggravated by the Veteran's service-connected back disability. The examiner reasoned that there was no evidence of ongoing right shoulder pain between the Veteran's service and his earliest post-service report of pain. In particular, she noted that records from the Veteran's job for the US Postal Service (USPS) between 1992 and 1997 gave no indication of right shoulder problems, despite the Veteran's work with heavy equipment as an automotive mechanic, including installing a radiator in a tractor. The examiner also noted that the medical record of the Veteran's 2009 fall indicated no history of right shoulder problems, and that MRI findings in 2010 were not consistent with old trauma to the rotator cuff, but rather acute injury. In addition, the examiner stated that there was no evidence of a connection between the Veteran's shoulder and his service-connected back disability. She noted that the lifting restrictions imposed on the Veteran by his back condition would in fact have resulted in less stress put on his upper extremities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for lumbosacral disc herniation at L5-S1 have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DC) 5237, 4243 (2017).

2. The criteria for an increased rating of 10 percent, but no higher, for left lower extremity radicular pain and weakness are met, for the period from April 13, 2010 to August 30, 2011. 38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.3, 4.120, 4.124, 4.124a, DC 8520 (2017).

3. The criteria for an increased rating of 20 percent, but no higher, for left lower extremity radicular pain and weakness are met, for the period from August 30, 2011 to November 29, 2016. 38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.3, 4.120, 4.124, 4.124a, DC 8520 (2017).

4. The criteria for an increased rating of 40 percent, but no higher, for left lower extremity radicular pain and weakness are met, for the period since November 29, 2016. 38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.3, 4.120, 4.124, 4.124a, DC 8520 (2017).

5. The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.3, 4.104, DC 7101 (2017).

6. The criteria for service connection for a right shoulder strain have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating-Lumbosacral Disc Herniation and Associated Radiculopathy

As indicated above, the Board finds that throughout the claim period, a rating in excess of 40 percent is not warranted for the Veteran's back disability based on the limitation of ROM in his thoracolumbar spine. However, the Board finds that a rating of 10 percent, and no higher, is warranted for the Veteran's left lower extremity radiculopathy from April 13, 2010 to August 30, 2011, that a rating of 20 percent, and no higher, is warranted for the same from August 30, 2011 to November 29, 2016, and that a rating of 40 percent, and no higher, is warranted for the same from November 29, 2016 on.

Under DC 5237, a rating in excess of 40 percent for lumbosacral strain requires a diagnosis of unfavorable ankylosis. 38 C.F.R. § 4.71a.  Because the Veteran has not been diagnosed with ankylosis at any point in the claim period, the Board finds that a rating in excess of 40 percent is not warranted under this code.  To the extent that the Veteran's back disability inhibits his ability to lift much more than a plate or a cup; do his chores; sit for more than ten or fifteen minutes without pain; walk without tripping; and stay awake as a result of side effects associated with medication prescribed for his pain, the Board notes that the Veteran is in receipt of a TDIU by reason of his back disability, and that this award compensates him for any signs and symptoms not expressly contemplated by the 40 percent rating under DC 5237.

Turning next to the Veteran's assertions regarding incapacitating episodes, under DC 5243, a rating in excess of 40 percent requires incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a. However, Note  (1) to DC 5243 states that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. The Board acknowledges the Veteran's testimony that his back pain frequently confines him to bed for days at a time. Nevertheless, because the Veteran has not been prescribed bed rest at any point during the claim period, the Board finds that a rating higher than 40 percent is not warranted under DC 5243.

Turning next to the neurological manifestations of the Veteran's lumbar spine disability, under DC 8520, a rating in excess of 10 percent for radiculopathy requires moderate incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a. Prior to August 30, 2011, the only evidence of the Veteran's left lower extremity radiculopathy was his testimony of tingling and numbness at the April 13, 2010 DRO hearing. Because there was no objective evidence before August 30, 2011 of more severe symptoms indicating moderate paralysis, such as muscle atrophy or more than mild numbness, the Board finds that a rating in excess of 10 percent is not warranted prior to that time. 

A rating in excess of 20 percent requires moderately severe incomplete paralysis of the sciatic nerve. The Board finds that a rating in excess of 20 percent is not warranted for the period between August 30, 2011 and November 29, 2016, because there is no evidence during this time of any symptoms indicating moderately severe paralysis, such as constant radiating pain; trophic changes; or moderately severe numbness, parasthesias, or dysesthesias.

Finally, as noted above, the Board finds that an increased rating of 40 percent, but no higher, is warranted for left lower extremity radiculopathy, effective November 29, 2016.  A rating in excess of 40 percent requires severe paralysis of the sciatic nerve with marked muscular atrophy. The Board acknowledges that the September 2017 examiner noted constant severe pain in the Veteran's left leg, as well as numbness in his fourth and fifth toes, hypoactive deep tendon reflexes, and reduced muscle strength. However, the examiner also noted no muscle atrophy. Therefore, because the Veteran's left lower extremity radiculopathy is not manifested by marked muscular atrophy, the Board finds that a rating in excess of 40 percent is not warranted.




II. Increased Rating-Hypertension

The Veteran's hypertension has been rated at 10 percent for more than twenty years-since 1994-and therefore may not be reduced below that rating. 38 C.F.R. § 3.951.

Under DC 7101, a rating in excess of 10 percent requires systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.  Throughout the pendency of the appeal, the Veteran's systolic pressure has measured less than 200, and his diastolic pressure less than 100.  Because the Veteran's systolic pressure has been predominantly less than 160 and his diastolic pressure has been predominantly less than 100 throughout the claim period, the Board finds that a rating in excess of 10 percent is not warranted, despite that the dosage required for control has increased over time.

III. Service Connection-Right Shoulder

In order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that 1) a current disability exists, and 2) the current disability was either a) caused by or b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As noted above, the evidence indicates that the Veteran injured his shoulder twice in service, and that he has current diagnoses of rotator cuff tear, subacromial/subdeltoid bursitis, glenohumeral joint osteoarthritis, and acromioclavicular joint arthritis. However, each of the three VA examiners to examine the Veteran opined that his current shoulder disability was not related to either his in-service injuries or to his service-connected back disability. The examiners' opinions are competent, credible, and entitled to significant weight. The only evidence to the contrary are the Veteran's own assertions. However, the Veteran is not competent to testify as to the medical etiology of his disability. Therefore, the Board finds that the preponderance of the evidence weighs against the finding of a nexus between the Veteran's current shoulder disability and either his in-service injuries or his service-connected back disability. Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

A rating in excess of 40 percent for the orthopedic manifestations of lumbosacral disc herniation at L5-S1 is denied.

A rating of 10 percent from April 13, 2010 to August 30, 2011 for left lower extremity radicular pain and weakness is granted.

A rating of 20 percent from August 30, 2011 to November 29, 2016 for left lower extremity radicular pain and weakness is granted.

A rating of 40 percent from November 29, 2016 on for left lower extremity radicular pain and weakness is granted.

A rating in excess of 10 percent for hypertension is denied.

Service connection for a right shoulder strain is denied.

___________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


